                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

                                                         Case No.:      21-21695
                                                         Chapter:       Chapter 13
In Re:
         Kip Seremjian


                                       WITHDRAWAL


        Please be advised that the Notice of Motion and Notice of Hearing filed on April 8, 2021
is hereby withdrawn.


Respectfully submitted and dated this Friday, April 9, 2021.



                                                         By:   _/s/ Anthony J. Kryshak__
                                                                Anthony J. Kryshak
                                                                Attorney for the Debtor
                                                                Bar #: 1063950




Anthony J. Kryshak
Kryshak Law Office, LLC
6127 Green Bay Rd. Ste. 101
Kenosha, WI 53142
Phone: (262) 764-2022
Fax: (262)764-2043
Email: anthony@kryshaklawoffice.com




             Case 21-21695-kmp         Doc 17     Filed 04/09/21       Page 1 of 1
